Citation Nr: 1450005	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-46 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployablity (TDIU).


REPRESENTATION

Appellant represented by:	David Anaise, Attorney At Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to February 1988, and from May 1994 to October 1996. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salam, North Carolina.  The Board notes that although the Veteran requested a hearing before the Board; he subsequently withdrew this request. 

Although the Veteran also perfected an appeal with respect to service connection claims for left and right lower extremity sciatica associated with a service-connected lumbar strain, a May 2012 rating decision granted service connection for these disabilities.  As the Veteran has not appealed the effective dates or disability ratings assigned, those issues are no longer on appeal.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployablity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  The Veteran's ratings for his service-connected disabilities (lumbar strain, left and right lower extremity sciatica associated with lumbar strain) meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a)(2).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in September 1997.  See VA Form 21-8940 received April 6, 2007.  At a November 2011 VA examination, the VA examiner indicated that the Veteran's back disability impacts the Veteran's ability to work.  She noted that the Veteran is receiving Social Security Administration (SSA) disability benefits for his back and that the Veteran's back disability prevents the Veteran from working.  The Veteran is service connected for the back.  The VA examiner additionally noted in another portion of the VA examination that the Veteran's service-connected rectal sphincter additionally impacts the Veteran's ability to work and noted that the Veteran has to wear a diaper at all times.  The VA examiner concluded that while the Veteran's urinary (another service-connected disability) and bowel incontinence would be embarrassing on the job, the Veteran's low back disability is the main problem keeping him from working. 

The Veteran's current rating for his disabilities at this this time appears to be 70%. 

The Board finds the November 2011 VA examiner's opinion in conjunction with the evidence of record provides highly probative evidence in support of a TDIU.  The evidence of record shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted.  38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).





ORDER

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


